OTIS, District Judge.
Each of these cases was removed by the corporate defendant from the state court and in each case the plaintiff has moved to remand. A single question is presented. Since the injuries on account of which these suits were brought occurred on property belonging to the United States where a federal building (the post office building and federal court house at 9th and Grand in Kansas City, Missouri) was being razed preparatory to the erection of a new federal building, do these cases arise under “the laws of the United States” within the meaning of Sections 41 and 71 of Title 28, U.S.C., 28 U.S.C.A. §§ 41, 71?
*582The question does not seem difficult. Beyond possibility of " controversy the site where these causes of action arose was subject to the exclusive jurisdiction of the United States when they arose. Sections 11072, 11073, R.S.Mo.1929, Mo.St. Ann. §§ 11072, 11073, p. 4857; Hill v. Ring Const. Co., D.C., 19 F.Supp. 434, 435. With the acquisition of that site by the United States the laws of Missouri, not inconsistent with laws of the United States, continued in force, but they became, at the moment of acquisition, laws of the United States. Chicago, R. I. & P. R. Co. v. McGlinn, 114 U.S. 542, 546, 5 S.Ct. 1005, 29 L.Ed. 270. These cases, therefore, arose under the laws of the United States. No other laws were or could be in force at the scene when and where the causes of action had their origin.
The case of Danielson v. Donmopray et al., D.C., 57 F.2d 565, cited by plaintiffs, is. not in point. Judge Kennedy’s views as to the law, expressed in the opinion in that case, are identical with our views. He too relied on the doctrine of the McGlinn Case, supra. He held only and held rightly that such a case as these cases might be brought in a state court and hence might be removed, if otherwise removable to the federal court. Undoubtedly that is true. But that conclusion has no relevancy to thfe question we have discussed here' — do these cases arise under - the laws of the United States ?
The Motions to remand are overruled. It is so ordered. Exceptions to plaintiff.